Name: Council Regulation (EU) NoÃ 1263/2010 of 20Ã December 2010 concerning the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: nan

 30.12.2010 EN Official Journal of the European Union L 345/20 COUNCIL REGULATION (EU) No 1263/2010 of 20 December 2010 concerning the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) A new Protocol (hereinafter the Protocol) setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and The Republic of Seychelles (1) (hereinafter the Agreement) was initialled on 3 June 2010. The Protocol provides EU vessels with fishing opportunities in the waters over which the Republic of Seychelles has sovereignty or jurisdiction in respect of fisheries. (2) On 20 December 2010 the Council adopted Decision 2010/814/EU (2) on the signing and provisional application of the Protocol. (3) The method for allocating the fishing opportunities among the Member States should be defined for the duration of the Protocol. (4) In accordance with Article 10(1) of Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (3), if it appears that the fishing opportunities allocated to the Union under the Protocol are not fully utilised, the Commission should inform the Member States concerned. The absence of a reply within a deadline to be set by the Council is considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. The deadline should be set. (5) This Regulation should enter into force on the day following its publication in the Offical Journal of the European Union and should apply from 18 January 2011, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: (a) Tuna purse seiners Spain 22 vessels France 23 vessels Italy 3 vessels (b) Surface longliners Spain 2 vessels France 5 vessels Portugal 5 vessels 2. Without prejudice to the Agreement and the Protocol, Regulation (EC) No 1006/2008 shall apply. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. The deadline referred to in Article 10(1) of that Regulation shall be set at 10 working days. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 18 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 290, 20.10.2006, p. 2. (2) OJ L 345, 30.12.2010, p. 1. (3) OJ L 286, 29.10.2008, p. 33.